Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158425
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re ESTATE AND TRUST OF ROBERT E.                                                                  Elizabeth T. Clement
  WHITTON.                                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
  _________________________________________
  MOLLY MICHALUK,
           Petitioner-Appellant,
  v                                                                 SC: 158425
                                                                    COA: 341737
                                                                    Oakland PC: 2015-365021-DE
                                                                                2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Personal Representatives of the ESTATE OF
  ROBERT E. WHITTON, and Successor Trustees
  of the ROBERT E. WHITTON REVOCABLE
  TRUST,
               Respondents-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 9, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Robert E Whitton Revocable Trust (Docket No. 158408) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2019
           s0529
                                                                               Clerk